Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 30 March 2021, has been entered and the Remarks therein, filed 30 June 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Abdolahad et al. in view of Stolwijk et al., Loftus, Gao et al., and Li et al., necessitated by Applicants’ amendment received 30 June 2021, specifically, amended claims 1 and 21. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
 	Claims 1, 2, 4-8, 10, 12, 13 and 21 are pending.
	Claims 1, 2, 4-8, 10, 12, 13 and 21 are rejected.
	Claims 1 and 21 are objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/333,295, 05/09/2016.


Claim Objections
Claims 1 and 21 are objected to because of the following informalities:
Claim 1 recites: “…, wherein a plurality of cancer cells is attached onto the array of carbon nanotubes (CNTs), the plurality of cancer cells comprising at least one of plurality of lung cancer cells and lung cancer cell lines;…”, which should read: “…, wherein a plurality of cancer cells is attached onto the array of carbon nanotubes (CNTs), the plurality of cancer cells comprising at least one of lung cancer cells and lung cancer cell lines;…”
Claim 21 recites: “…; attaching a plurality of cancer cells onto the array of VAMWCNTs…, the plurality of cancer cells comprising at least one of plurality of lung cancer cells and lung cancer cell lines;…”, which should read: “…; attaching a plurality of cancer cells onto the array of VAMWCNTs…, the plurality of cancer cells comprising at least one of lung cancer cells and lung cancer cell lines;…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 1, 2, 4-10, 12, 13 and 21 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 30 March 2021, is 
The rejection of Claims 1, 2, 4-10, 12, 13 and 21 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 30 March 2021, is withdrawn in view of Applicants' argument received 30 June 2021.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 2, 5-10, 12, 13 and 21 under 35 U.S.C. §103 as being unpatentable over Abdolahad et al. in view of Stolwijk et al., Loftus, Gao et al., and Li et al., in the Non-Final Office Action mailed 30 March 2021, is withdrawn in view of Applicants' amendment received 30 June 2021.
The rejection of Claim 4 under 35 U.S.C. §103 as being unpatentable over Abdolahad et al. in view of Stolwijk et al., Loftus, Gao et al., and Li et al., as applied to claims 1, 2, 5-10, 12, 13 and 21 above, and further in view of Downey et al. and Clare et al., in the Non-Final Office Action mailed 30 March 2021, is withdrawn in view of Applicants' amendment received 30 June 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, 10, 12, 13 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Abdolahad et al. ((2013) Nanoscale 5: 3421-3427) in view of Stolwijk et al. (Cell Growth and Cell Death. In: Elec. Cell-Substrate Imped. Sensing Cancer Metastasis. Copyright 2012), Loftus (U.S. Patent No: 9,770,405 B1; Date of Patent: Sep. 26, 2017; Filed: Oct. 4, 2012), Gao et al. ((2014) Bio-Med. Mater. Eng. 24: 2229-2241), and Li et al. ((2011) In: Adv. In Automation and Robotics, Vol 2. pp. 265-272).
[All references cited in the Non-Final Office Action mailed 30 March 2021.]

Abdolahad et al. addresses some of the limitations of claims 1, 2, 6, 7 and 21, and the limitations of claims 5, 8, 12 and 13.
Regarding claims 1, 2, 7 and 21, Abdolahad et al. shows a novel-carbon nanotube (CNT) -based analytical tool to analyze the natural behavior of the cell electrical resonance characteristics against the applied frequency as a cancer diagnostic instrument in single cell resolution (pg. 3421, column 2, para. 1 [Claim 1- A method for stimulating and analyzing cancer cells, carbon nanotubes]). 
Two different metastatic stages of colon cancer (HT29 and SW48) as well as breast cancer (MDA-MB231 and MCF7) cells were diagnosed by this device (pg. 3421, column 2, para. 1 [Claim 1- determine vitality of stimulated cancer cells]). 
The CNT nano-electrodes were directly connected to the cell membrane and inner parts of the cells. Each cell was dropped onto the sensor surface in the desired place (pg. 3422, column 1, para. 3 [Claim 1- a plurality of cancer cells is attached onto the array of CNTs, an electromagnetic wave exposure device] [Claim 7- a solution of cancer cells on an array of CNTs] [Claim 21- attaching a plurality of cancer cells onto an array of CNTs]). 
The sensor was then held in a cell culture medium during the electrical measurements by an NI-USB6353 system. The impedance of each cancer cell was measured in a specific frequency range and with a specific bias voltage (pg. 3422, column 1, para. 3 [Claims 1 and 21- applying an electromagnetic field to the attached cancer cells to 
Fig. 3a shows the average impedance diagram of the HT29 and SW48 single colon cancer cells over a frequency range for the experiments on 5 individual cells (pg. 3422, column 2, para. 3). The second derivative of the cell impedance with respect to the measurement frequency have been extracted and plotted in part (c) and (d) of Fig. 3. Several peaks at certain frequencies of the HT29 cell were observed, while the number and intensity of these peaks was reduced for the SW48 one. HT29 is a “low” metastatic stage colon cancer cell and SW48 is a “high” metastatic stage colon cancer cell. (pg. 3423, column 1, para. 1 and pg. 3424, Fig. 3 and legend  [Claim 1- measuring a first and second electrical response, determining the vitality of the stimulated cancer cells by comparing the first and second measured electrical impedance values]). 
In general, as the membrane phospholipids of high metastatic cancer cells would be injured, the electrical resonance of cancer cells decreases with the reduction of electrical potential (pg. 3423, column 2, para. 2 [Claims 1 and 21- destructing the attached cancer cells]).
That is, metastatic progression resulted in membrane impedance reduction of breast cells similar to the result of the experiment with colon cells (pg. 3424, column 1, lines 4-6 and pg. 3425, Fig. 4 [Claim 1- the vitality of the stimulated cancer cells is decreased if a level of values of the second electrical response is reduced versus a level of values of the first electrical response] [Claim 2]).

Further regarding claims 1, 2 and 21, the EDR (extreme drug resistance) of single HT29 cells to anti-cancer agents, including paclitaxel was investigated using the described device. Figure S7 presents the impedance frequency diagram of HT29 cells incubated with different doses of paclitaxel. A significant reduction in the cell membrane impedance by a little increase in the dose of paclitaxel shows the accuracy of the CNT-based cancer cell electrical analysis for EDR study. The diagrams of figure S7-b show that the impedance of HT29 cells starts to be disrupted when the dose of triton is increased. An increment in the percentage of added triton to cell culture media resulted in noticeable disruption of HT29 impedance, which could be related to the necrosis state of the cell (pg. S9 thru pg. S10 and Figs. S7 (a) and (b)).
That is, the destruction of stimulated cancer cells can be determined by the comparison of the electrical impedance trends; i.e., the second electrical response has a reversed (reduced) trend vs the trend of the first electrical response [Claims 1 and 21].

Regarding claim 5 and further regarding claims 7 and 21, the cellular electrical cancer endoscope is based on multiwall carbon nanotube (MWCNT) probes (pg. 3421, column 2, para. 1. The CNT endoscope fabrication process starts with depositing a thin film of Ni as a catalyst for CNT growth on a silicon layer, and subsequent patterning using standard photolithography. The gap between the electrodes has been set to be less than the diameter of individual cells. VACNT (vertically-aligned CNT) arrays are 
Regarding claim 6 and further regarding claim 21, Abdolahad et al. shows either explicitly or inherently all of the features of the integrated simulating-analyzing set-up, as described in claim 6 (pg. 3422, column 1, para. 1 thru 3 and pg. 3425, column 1, Fig. 5). That is, Abdolahad et al. shows: 1) a biosensor comprising an array of CNT’s grown on a chip configured to: attach a plurality of cancer cells thereon, penetrate into the plurality of attached cancer cells, act as cell's impedance sensing electrodes, transfer electromagnetic waves to the plurality of attached cancer cells, and enhance the transferred electromagnetic waves to the plurality of attached cancer cells; 2) an electrical analyzing device, comprising data acquisition instrument and a data processor; 3) an electromagnetic wave exposure device comprising a wave irradiator module; and 4) a frequency generator.
Regarding claim 8, and further regarding claims 7 and 21, after dropping the cell, the endoscope device was placed in a cell media chamber to keep the cell alive (pg. 3422, column 2, para. 1 [a solution of cancer cells, an incubator]).
Regarding claims 12 and 13, the sensor was then held in a cell culture medium during the electrical measurements by an NI-USB6353 system (pg. 3422, column 1, para. 3). The frequency measurements were conducted over a range between 20 and 80kHz to cover any possible characteristic frequencies of single cells (pg. 3422, column 2, last para.) 

It is noted that set-up parts (e.g., the biosensor, the data acquisition instrument, the data processor, and the VAMWCNTs, with regard to claims 6 and/or 21) that are ‘configured to’ perform a function are not required to perform that function for the purposes of a prior art search. That is, if said set-up parts are cited in the prior art and are used within the context of the claimed subject matter, then these set-up parts would be inherently capable of performing the function that they are configured to perform. 

Abdolahad et al. does not show: 1) detecting the vitality of stimulated cancer cells by measuring a first electrical response from the (same) attached cancer cells, applying an electromagnetic field to the attached cancer cells, and measuring a second electrical response from the (same) stimulated cancer cells [Claims 1 and 21]; 2) the plurality of cancer cells comprise at least one of lung cancer cells and lung cancer cell lines [Claims 1 and 21]; 3) the cancer cells comprise QUDB lung cancer cell lines [Claim 10]; 4) detecting that the vitality of the stimulated cancer cells is decreased (destruction of the cancer cell) if the second electrical response has a reversed trend versus the trend of the first electrical response [Claim 2]; 5) the electromagnetic field is applied with an intensity in a range of 1dbm to 20 dbm [Claims 1 and 21]; 6) the electromagnetic field is applied with a frequency of 940MHz [Claims 1 and 21]; 7) some of the specific hardware parts as recited in claims 6 and 21 [Claims 6 and 21]; 8) preparing some of the integrated stimulating-analyzing set-up steps listed in claim 7, specifically, using a sealed package [Claims 7 and 21]; and 9) applying the electromagnetic field to the attached cancer cells for 5 minutes [Claim 12].

Stolwijk et al. provides motivation for expecting that a specific electromagnetic pulse applied to a single cell over time would result in a decrease in cell impedance, due to the destruction of the cell, by way of addressing the limitations of claims 1 and 21.
Regarding claims 1 and 12, Stolwijk et al. teaches that when apoptosis or necrosis affect the entire cell population the electrical current will no longer be blocked or impeded by the dielectric cell bodies- either because of cell rounding or membrane permeabilization. The measured impedance should eventually reach the values of a cell-free electrode no matter which frequency is recorded. When cells grown on ECIS (Electric Cell-substrate Impedance Sensing) electrodes are exposed to an invasive electrical potential difference of several volts for some tens of seconds, irreversible dielectric breakdown of the plasma membrane is induced resulting in irreversible membrane permeabilization and subsequent cell lysis (pg. 103, para. 1, section 5.1).

Loftus provides motivation for holding a biosensor comprising an array of CNTs in a sealed package which contains a solution of cells, by way of addressing the limitations of claims 7 and 21.
Regarding claims 7 and 21, Loftus shows capsules for containing medical implants and delivery systems for release of active biological substances. Delivery systems comprise a capsule comprising an interior enclosed by walls, and a source of active biological substances enclosed within the capsule interior (column 3, lines 18-23). A method is provided for creating fibrous mesh from suspensions of CNTs (carbon 

Gao et al. addresses the data processor limitation of claims 6 and 21, some of the limitations of claim 1, and the limitations of claim 10.
Gao et al. teaches that biological tissue impedance spectroscopy can provide rich physiological and pathological information by measuring the variation of the complex impedance of biological tissues under various frequencies of driven current (pg. 2229, Abstract). Biological tissue spectroscopy can show intrinsic biophysical properties of normal and cancerous tissues (pg. 2229, para. 1 [nexus to Abdolahad et al.] [using impedance to determine cancer cell physiological state and demise]).
Regarding claims 1 and 6, the test box is connected to a 4294A impedance analyzer by 42942A adapter and 16092A fixture, measuring the series resistance R and reactance X of tissue samples from 31 frequency points of logarithmic increments within 100Hz-100MHz (pg. 2234, para. 1 [impedance values]).
Regarding claims 6 and 21, the measurement system consists of measuring electrodes, specimen test box, test fixture, adapter, impedance analyzer, data acquisition interface and PC (pg. 2234, para. 1 [data acquisition, data processor]).


Li et al. addresses some of the limitations of claims 1, 6 and 21.
Li et al. teaches that the response of cells to a chemical or biological agent in terms of their impedance changes in real time is a useful mechanism that can be utilized for a wide variety of biomedical applications. Measurement of the electrical impedance provides an effective means to examine biological events (pg. 265, para. 1 [nexus to Abdolahad et al.] [using impedance to determine cell physiological state]).
Regarding claims 1 and 21, the source amplitude could be adjusted by wide bandwidth, low noise variable gain amplifiers from -11 to +51dB (pg. 265, Abstract). A high accuracy dynamic adjusting voltage source has been developed in order to restrict the current density magnitude so as not to damage cell structure or function in cell impedance tomography application (pg. 272, para. 1).
Regarding claims 6 and 21, Li et al. shows a high-speed (250MHz), high-resolution dual DAC (digital-to-analog convertor) used for generating stimulating voltage 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for stimulating and analyzing cancer cells, comprising applying an electromagnetic stimulus and measuring cell electrical impedance to determine cell destruction, as shown by Abdolahad et al., by designing a method for detecting the vitality of cancer cells, for example, a single cancer cell sample, by stimulating and analyzing said cancer cells via comparing first and second electrical response values [Claim 1], with a reasonable expectation of success. Abdolahad et al. shows that, when comparing different types of cancer cell lines, the impedance response decreases with cells that are more metastatic (MPEP 2143 (I)(A,G)). That is, it would be obvious to apply the observations/results of 
For the same reason, it would be obvious to detect the vitality of cancer cells, for example, a single cancer cell sample, by stimulating and analyzing said cancer cells via comparing first and second electrical response trend values, expecting said response trends to be reversed [Claim 2], with a reasonable expectation of success, because, as described above, and as shown by Abdolahad et al., the impedance values of progressively more invasive or metastatic cancer cell lines exhibits a decreasing trend (MPEP 2143 (I)(A,G)). Therefore, it would be obvious to apply the observations/results of Abdolahad et al. and information provided by Stolwijk et al. to a method for detecting whether a cancer cell has a high or low level of vitality (i.e., cell destruction [Claim 21]) by measuring and comparing first and second electrical response trends, because one of ordinary skill in the art would have a reasonable expectation of success of determining the metastatic/vitality state of a cancer cell sample by measuring and 
One of ordinary skill in the art would have been motivated to have made that modification, because Stolwijk et al. teaches that when cells grown on ECIS electrodes are exposed to an invasive electrical potential difference of several volts for some tens of seconds, irreversible dielectric breakdown of the plasma membrane is induced resulting in irreversible membrane permeabilization and subsequent cell lysis (pg. 103, para. 1, section 5.1). That is, the relationship between cell impedance and the biological state of the cell is clear. Therefore, one would be motivated to use electrical impedance information to determine the cell viability (i.e., whether the cell is alive or dead or near-dead), because it appears to be a simple way to make such a determination. (See also originally-filed specification, pg. 13, para. [0057] which states: “…cancer cells may be destructed because of the destructed EM (electromagnetic) waves effects on cancer cells.”).  Giaever et al. states “[Using ECIS instrumentation]…the activities of even a single cell could easily be measured” (pg. 4, para. 2-3, In: Electric Cell-Substrate Impedance Sensing and Cancer Metastasis (provided in the Non-Final Office Action mailed 30 March 2021, containing Stolwijk et al.]). In addition, Abdolahad et al. teaches that the data extracted from the CNT based single cell electrical spectroscopy could be used as a rapid and powerful electrical diagnostic profile for the metastasis of cancer cells. Many parameters such as membrane ion channels could be disrupted during cell cancerous transformation which has an additive effect on the membrane impedance reduction (pg. 3423, column 1, para. 1). That is, disrupted membrane ion channels can lead to cell destruction.

One of ordinary skill in the art would have been motivated to have made that modification, because Loftus shows that CNT arrays can be placed into a capsule/container for the purpose of being contacted with (biological) cells as support for growth of said cells. That is, although the device described by Loftus is used for a different purpose, the device comprises a capsule within which a CNT array and cells can be contained, and which may comprise a medical device that emits electromagnetic 
It would be obvious to determine the length of time that the cancer cells should be stimulated with an electromagnetic field (e.g., 5 min) [Claim 12], with a reasonable expectation of success, because the experiments, shown by Abdolahad et al., are performed over some specific period of time; e.g., the experiments shown in Fig. 3 involve the up to 6 different frequency pulses, and this time could be measured (MPEP 2143 (I)(A,G)). Therefore, it would obvious, and one would be motivated, to use routine optimization to determine the optimal time for stimulating cancer cells with the electromagnetic field pulse, barring a showing of criticality for the specific limitation (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have modified the method for stimulating and analyzing cancer cells, in order to determine cancer cell vitality/viability, by stimulating and analyzing lung cancer cells and/or cell lines [Claims 1 and 10], with a reasonable expectation of success, because Abdolahad et al. shows stimulation and analysis of two types of cancer cell lines (i.e., colon and breast cancer). Therefore, it would be obvious to one of ordinary skill in the art to substitute the colon and breast cancer cell line analyses, shown by Abdolahad et al., with lung cancer cell lines, with the reasonable expectation that one could successfully measure electrical impedance of those cells in order to detect cell vitality (MPEP 2143 (I)(A,B(3),G)). In addition, it would be obvious to one of ordinary skill in the art to substitute cancer cell lines, as shown by Abdolahad et al. and Gao et al., with (primary) cells, with the reasonable expectation that the cells would successfully be stimulated and analyzed in order to detect cancer 
In addition, barring evidence showing that QUDB lung cancer cell lines [Claim 10] are biochemically or biophysically different from the lung cancer tissue cells, shown by Gao et al., it would be obvious to substitute the lung cancer tissue cells with QUDB lung cancer cell line cells, with the reasonably predictable expectation that the QUDB lung cancer cell lines would be successfully stimulated and analyzed, by the method, as shown by Abdolahad et al. and Gao et al. (MPEP 2143 (I)(A,B(3),G)).
It would have been further obvious to have prepared an integrated stimulating-analyzing set-up with the hardware parts, as described in claims 6 and 21, including a data processor, as shown by Gao et al., and a wave irradiator module, as shown by Li et al., with a reasonable expectation of success, because one of ordinary skill in the art would expect that current day data acquisition and processing would be performed by a data processor, even if the presence of such a processor is not explicitly cited. For example, with regard to claim 6, Abdolahad et al. shows a biosensor which includes an array of CNTs on a chip, and Abdolahad et al. (pg. 3422, column 1, para. 3 and pg. 3425, column 1, Fig. 5) inherently shows an electrical analyzing device, which includes a data acquisition instrument as an impedance analyzer. Therefore, it would be obvious to one of ordinary skill in the art of cell electrical impedance research to introduce hardware parts to improve the accuracy of the measurements, while preserving the integrity of the cells under study (MPEP 2144 (I)).
It would have been further obvious to have stimulated cells with an intensity of 7 to 20 dbm and a frequency of 940MHz [Claims 1 and 21], with a reasonable expectation 
One of ordinary skill in the art would have been motivated to have made that modification, because Gao et al. states that lung cancer has been one of the leading causes of human death in recent years, and, therefore, early diagnosis of lung cancer plays an important role in saving lung cancer patients. Electrical impedance tomography (EIT) is a fast-response, non-invasive and low-cost method for obtaining rich physiological and pathological information, and could be used to detect early diagnoses of lung cancer (pg. 2229, para. 1). That is, the method has the additional advantage of being able to discriminate between normal and cancerous tissues, in addition to determining cancer cell vitality. In addition, Li et al. states that the described circuit hardware is suitable for protecting cell vitality without losing detectable bandwidth, and that the next step is to integrate the voltage source into cell impedance tomography (pg. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Abdolahad et al. in view of Stolwijk et al., Loftus, Gao et al., and Li et al., as applied to claims 1, 2, 5-8, 10, 12, 13 and 21 above, and further in view of Downey et al. (International Patent Application Publication No. WO 2013/103901 A1), and Clare et al. (International Patent Application Publication No. WO 2014/201023 A1).
[Downey et al. and Clare et al. cited in the Non-Final Office Action mailed 30 March 2021.]

Abdolahad et al. in view of Stolwijk et al., Loftus, Gao et al., and Li et al., as applied to claims 1, 2, 5-8, 10, 12, 13 and 21 above, do not show: 1) comparing the first and second measured electrical responses by calculating a normalized difference according to the equation recited in claim 4 [Claim 4]. 

Downey et al. and Clare et al. address some of the limitations of claim 4.
Downey et al. shows devices to measure the impedance of a sample which can be used to predict biomass by measuring the change in the capacitance of a system (pg. 3, para. [010]). Methods are employed in which the biological property of cells is determined by receiving electrical property data of said cells by applying a signal to the 
Regarding claim 4, a plurality of first and a plurality of second measurements are made, the second plurality of measurements being obtained by applying a second frequency-varying signal and preparing a correlation between the first and second measurements. In some methods, applying a correlation comprises normalizing the measurements according to the following equation: ɛN = ɛ/ɛmax where the normalized measurement ɛ is one of the measurements, and ɛmax is a maximum measurement of the first plurality of measurements (pg. 49, para. [0186] thru pg. 50, para. [0189]).

Regarding claim 4, Clare et al. shows an equation for determining hydrogel swellability and/or conductivity, where qt is gel swelling. The equation is 
qt = (mt-mdry)/mdry x 100 where mt is the mass of the wet gel and mdry is the mass of the dry gel (pg. 9, lines 3-5). That is, the equation shows a second data point (i.e., the wet gel mass) and a first data point (i.e., the dry gel mass) and a percentage determined by multiplying by 100.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for stimulating and analyzing cancer cells, comprising applying an electromagnetic stimulus and measuring cell electrical impedance to determine cell destruction, as shown by Abdolahad et al. in view of Stolwijk et al., Loftus, Gao et al., and Li et al., as applied to cell = Eqn. (1) (pg. 3425, column 1, last line thru column 2, equation (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because Downey et al. and Clare et al. show relatively basic equations for normalizing mathematical data acquired by measuring a first and a second data point. That is, one would be motivated to apply a mathematical analysis that does not require specialized mathematical software in order to perform the calculation, making the analysis accessible to all levels of laboratory expertise.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 8-14, filed 30 June 2021, with respect to the prior art  have been fully considered, but they are not persuasive.

Applicant remarks (pg. 9) that although some of the cited references (Abdolahad, Gao, and Li) disclosed impedance measurements and monitoring of a biological sample that was done by applying an electrical voltage within a sweeping range of frequency that must be a non-destructive range for cells, similar to the "determined frequency range between 0.1 kHz and 500 kHz" applied by the Applicant, but the cited references fail to measure and analyze an electrical impedance magnitude of electromagnetically irradiated lung cancer cells.
However, in response to Applicant, the general application of electromagnetic radiation as impedance sensing to mammalian cells (including cancer cells) in order to monitor the proliferation and death of anchorage dependent mammalian cells is well known in the art, and described by Stolwijk et al. in the 103 rejection above (Stolwijk et al., pg. 85, Abstract). With regard to cancer cells, the application of ECIS (Electric Cell-Substrate Impedance Sensing) has been most often used to detect the therapeutic efficacy of anti-cancer drugs (see, e.g., Abdolahad et al. in the 103 rejection above). That is, impedance response of cancer cells is recorded after stimulation of said cancer cells on ECIS electrodes. After an anti-cancer drug is applied to the cancer cells attached to the electrodes, the impedance may be continuously followed for some period of time. If the anti-cancer drug is effective in destructing the attached cancer cells, the impedance of said cancer cells decreases over time, based on the destruction of the cell membranes (e.g., see Stolwijk et al., pg. 110, para. 1 and Abdolahad et al., 
Applicant remarks (pp. 9-13) that Abdolahad, Loftus, Gao, Li and Stolwijk fail to disclose "stimulate cancer cells, comprising irradiating electromagnetic waves with an intensity in a range of 7 decibel-milliwatt (dbm) to 20 dbm and a frequency of 940 MHz to the attached cancer cells". 
However, in response to Applicant, unless the application of the specific claimed decibel range and MHz frequency exhibits new, surprising and/or unexpected results, it is clear that applying this particular intensity and frequency of electromagnetic (EM)  wave energy (i.e., 940MHz, which is higher than the other EM wave frequencies shown in the prior art cited above) produces the same result as all of the other electromagnetic wave frequencies shown in the prior art, which is to destruct the cancer cells. In addition, it would be obvious to one of ordinary skill in the art (as noted in the 103 rejection above) to determine the optimum level of intensity and frequency EM wave energy that would most efficiently destruct the particular cancer cells under investigation, as shown in the prior art, in which a variety of different Hz or MHz in vivo vs in vitro),the position of cells in relation to the stimulating electrode, and length of time of EM wave exposure, among other parameters. For example, it is clear that a higher frequency (e.g., 940MHz) of EM wave energy would destruct cells when applied to target cells in vitro vs target cells located in vivo, because the prior art shows that lower level frequencies destroy mammalian (cancer) cells. 
Applicant remarks (pg. 14), with regard to claim 4, that Downey and Clare fail to disclose "applying an electromagnetic field to the attached cancer cells to stimulate cancer cells, comprising irradiating electromagnetic waves with an intensity in a range of 7 decibel-milliwatt (dbm) to 20 dbm and a frequency of 940 MHz to the attached cancer cells".  Applicant respectfully asserts that Downey and Clare and also Abdolahad, Stolwijk, Loftus, Gao, and Li fail to disclose "detecting the destruction of the stimulated cancer cells comprises the normalized difference is at least 10 percent (10%)".
However, in response to Applicant, one of ordinary skill in the art would use routine optimization to determine the acceptable percent level of destruction of stimulated cancer cells vs normal cells (e.g., 10%) that would, in turn, determine that a sufficient level of EM wave energy has been applied in order to discern a detectable electrical response change in pre- vs post- destructive EM field application.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651